EXHIBIT 10.1
 
FIRST CITIZENS NATIONAL BANK
ANNUAL INCENTIVE PLAN
 


I.           Introduction and Objectives
 
The Annual Incentive Plan (“AIP” or the “Plan”) is designed to recognize and
reward participants for their collective and individual contributions to the
success of First Citizens National Bank (the “Bank”) and Citizens Financial
Services, Inc. (the “Company”) collectively referred to herein as the
“Employer”.  The Plan focuses on performance measures that are critical to the
Bank’s growth and profitability.
 
The objectives of the AIP are to:
 
 
 
Ÿ
Reward results, not effort.

 
 

 
 
Ÿ
Align the Employer’s strategic plan, budget, and shareholder interests with
participant performance.

 
 

 
 
Ÿ
Motivate and reward participants for achieving /exceeding performance goals.

 
 

 
 
Ÿ
Align incentive pay with performance.

 
 

 
 
Ÿ
Enable the Employer to attract and retain talent needed to drive the success of
the Bank and the Company.

 
 

 
 
Ÿ
Encourage teamwork across the Bank and the Company.

 
II.           Performance Period/Plan Year
 
The performance period and the Plan operate on a calendar year basis (January
1st - December 31st).
 
III.           Incentive Award Opportunity
 
A.           The Company’s Compensation/Human Resource Committee (the
“Committee”), in consultation with executive management, determines each
participant’s Incentive Award Opportunity under the Plan.  Notwithstanding the
foregoing, the Company’s named executive officers (as noted in the Company’s
annual proxy statement) do not participate in the determination of their annual
Incentive Award Opportunities.  As noted in Section III (B) of this Plan,
Incentive Award Opportunities are shown as a percentage of “base salary” as such
term is defined in Section II (C) of this Plan.  Actual awards vary based on
Company, Bank, Departmental/Branch and individual performance (see Section IV –
Performance Measures) and range from 0% of base salary (not achieving minimal
performance) to 40% of base salary (achieving exceptional performance).   


 
1

--------------------------------------------------------------------------------

 
 
B.           The following table sets forth the Incentive Award Opportunities
for the various positions at the Bank and the Company level. These incentive
targets are reviewed annually by the Committee to ensure the awards remain
competitive.  The Committee determines the competitiveness of the Incentive
Award Opportunities based on industry standards.  As noted in Section III (A)
above, Incentive Award Opportunities are illustrated as a percentage of a
participant’s “base salary” (as defined in paragraph C below).
  

 
Incentive Award Opportunities
 Position
  Minimum
 Target
Maximum
       
CEO/President
0.0%
20.0%
40.0%
Executive Management:
     
    Banking Services Division Mgr.
0.0%
15.0%
30.0%
    Chief Operating Officer/
    Chief Financial Officer
0.0%
15.0%
30.0%
Senior Management
(as determined by the Committee)
0.0%
10.0%
20.0%
Regional Managers
0.0%
7.5%
15.0%
Business Development Officers
0.0%
7.5%
15.0%
Mid-level Management:
     
Corporate Managers
0.0%
5.0%
10.0%
Branch Managers
0.0%
5.0%
10.0%
Staff:
     
Corporate Staff
0.0%
4.0%
8.0%
Branch Staff
0.0%
4.0%
8.0%

 
C.    Exclusively for purposes of this Plan, "base salary" is defined as the
compensation earned by a participant during the Plan Year for services rendered
to the Employer, excluding the following itmes: 

Profit sharing contributions
Other discretionary incentive compensation (such as leadership awards and
service awards)
Cash payments received for waiving Employer-paid health insurance
Cell phone allowances
Fringe benefits


IV.           Performance Measures
 
There are three (3) categories in which performance is measured under the Plan:
Company/Bank performance, Branch/ Departmental performance and Individual
performance.  The Committee takes into consideration the budget, strategic plan
and other relevant items when setting the specific performance measures set
forth in Section IV (D) of this Plan.  The Committee will review each of the
performance categories when determining an Incentive Award payout under this
Plan.   




 
2

--------------------------------------------------------------------------------

 
 
A.           Corporate/Bank Performance Measures:   The Company/Bank goals focus
on Return on Equity (ROE) Earnings Per Share (EPS) Growth, Efficiency Ratio and
Bank and Regulatory Ratings (CAMEL rating and SOX compliance).  These goals are
core measures of profitability and efficiency of Bank and Company
resources.  The Committee generally analyzes these performance measures based on
three-year averages.
 
B.           Branch/Department Performance Measures:   The Branch/Department
goals vary, however they include, but are not limited to: deposit growth, asset
quality and loan production.   Executive Management works with the Committee on
an annual basis to determine the specific Branch and Department performance
measures.
 
C.           Individual Performance Measures:   Ten percent (10%) of each
participant’s Incentive Award Opportunity is based on his or her individual
performance.  The Committee uses each participant’s annual employee performance
rating to measure individual performance under the Plan.  As noted below, a
“distinguished” performance rating will result in 100% credit for the Individual
Performance component of a participant’s Incentive Award and a rating below
“competent” will result in zero credit for the Individual Performance component
of a participant’s Incentive Award.


Unacceptable                                                      0%
Need Improvement                                             0%
Competent                                                           80%
Commendable                                                      90%
Distinguished                                                      100%
 
D.    The following table sets forth the weighting of the Performance Measures
for 2010.
 
 
3

--------------------------------------------------------------------------------

 

 
Position
Company/Bank
Measures
Department/
Branch Measures
Individual
Measures
       
CEO/President
70%
20%
10%
Executive Management:
     
Banking Services Division Mgr.
60%
30%
10%
Chief Operating Officer/
Chief Financial Officer
60%
30%
10%
Senior Management
(as determined by the Committee)
60%
30%
10%
Regional Managers
30%
60%
10%
Business Development Officers
30%
60%
10%
Mid-level Management:
     
Corporate Managers
40%
50%
10%
Branch Managers
30%
60%
10%
Staff:
     
Corporate Staff
40%
50%
10%
Branch Staff
30%
60%
10%

 
The specific performance measures and the weighting for each measure are
reviewed annually by the Committee in order to reflect the Employer’s strategic
priorities and financial objectives.  Notwithstanding the foregoing, the
Committee may elect, in its sole discretion, to amend or modify these measures
at any time (see Section VI (D) of this Plan).
 
V.           Determining Payouts and the Distribution of Incentive Awards
 
A.           Each participant is given a performance scorecard for the Plan
Year.  The scorecard sets forth each participant’s Company/Bank performance
goals, Branch or Departmental performance goals (as applicable) and the
participant’s performance review rating for the applicable Plan year.  The
Company/Bank performance goals and the Branch/Department performance goals are
established prior to the commencement of the applicable Performance Period.  The
Chief Executive Officer of the Company evaluates the achievement of the
Bank/Company performance goals and reviews the results with the Committee.  The
Chief Executive Officer uses the peer group set forth in Appendix A when
evaluating the Employer’s achievement of certain Company/Bank performance
measures.   Executive Management, in consultation with Senior Management,
evaluates the achievement of the Department/Branch Performance goals and reviews
the results with the Committee.  Upon review of the satisfaction of the
performance measures, the Chief Financial Officer completes a scorecard for each
of the Plan participants and provides the scorecard to the Committee for
review.  The Committee, in its sole discretion, determines the payments made
under this Plan in light of the results on the scorecards and the overall
financial performance of the Bank and the Company.
 
Generally, Incentive Awards are distributed before the end of the first quarter
following the applicable Plan Year.  Awards are calculated based on each
participant’s  base salary (as defined in Section III (D) of this Plan) as of
December 31st for the applicable Plan Year.  Incentive Awards are considered
taxable income to participants in the year distributed and are subject to tax
withholding for required income and other applicable taxes.


 
4

--------------------------------------------------------------------------------

 
 
B.           Awards may be paid out in cash or Company common stock at the
discretion of the Committee.    However, the Chief Executive Officer of the
Company and the Bank and members of Executive and Senior Management as well as
Regional Managers and Business Development Officers will receive their Incentive
Award payouts (if any) as follows:
 
    *           First 5% of an Incentive Award is paid in cash
    *           Next 5% is paid in Company common stock and subject to a vesting
schedule (“restricted stock”). The 2010 awards will vest over a three yea
period.
    *           For Incentive Award payouts greater than 10%, any amount over
10% of base salary is paid 50% in cash and 50% in restricted stock.
 
All shares of Company common stock distributed from this Plan come from the
Company’s restricted stock plan which was approved by Company shareholders.
 
VI           Terms and Conditions
 
A.           Eligibility
 
All employees, other than temporary employees, couriers, interns and those
employees in the Investment and Trust Divisions compensated on a commission
basis, are eligible to participate in the Plan.
 
B.           Effective Date
 
This Plan is effective as of January 1, 2010.  
 
C.           Program Administration
 
The Program is authorized by the Committee and administered by Executive
Management.
  
D.           Program Changes or Discontinuance
 
We have developed the Plan based on existing business, market and economic
conditions; current services; and staff assignments.  If changes occur that
affect these conditions, services, assignments, or forecasts, we may add to,
amend, modify or discontinue any of the terms or conditions of the plan at any
time.
 
 
5

--------------------------------------------------------------------------------

 
 
The Committee may, in its sole discretion, waive, change or amend the Plan as it
deems appropriate and at any time.
  
E.           Promotions and Transfers
 
If a participant changes his/her role or is promoted during the Plan year such
that the incentive award opportunity changes, he/she will be eligible for the
new position’s incentive award opportunity on a pro rata basis (i.e. the award
will be prorated based on the number of months employed in the respective
positions.)
 
F.           Termination of Employment
 
Unless otherwise noted in this Plan, a participant must be employed by the Bank
or the Company on the date an Incentive Award is paid in order to be eligible to
receive the award.  (See exceptions for death and retirement below.)
 
G.           Death, Retirement or a Change in Control
 
In the event of a participant’s death, the Employer will pay to the
participant’s estate an Incentive Award earned for the Plan Year in which the
participant dies.  Said award will be determined based on the participant’s base
salary as of his or her date of death.  In addition, if a participant dies prior
to the distribution of an Incentive Award from a prior Plan Year, the
participant’s estate will receive the award that the participant would have
received had the participant been employed as of the date of distribution of the
Incentive Award payout.
 
If a participant retires upon the attainment of Normal Retirement Age or Early
Retirement Age (as defined in the Bank’s tax-qualified retirement plan), the
participant will receive an Incentive Award earned for the Plan Year in which he
or she retires.  In addition, if the participant retires prior to  the
distribution of an Incentive Award from a prior Plan Year, the participant will
receive the award that the participant would have received had the participant
been employed as of the date of distribution of the Incentive Award payout.
 
In the event of a Change in Control (as defined herein), participants will
receive a pro-rated payout based on the period of active employment with the
Employer.  For purposes of this Plan, the term “Change in Control” shall
mean:  a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A and any successor rule
or regulation promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”) if Company or Bank were subject to the Exchange Act reporting
requirements; provided that, without limiting the foregoing, such a Change in
Control shall be deemed to have occurred if the Board of Directors certifies
that one of the following has occurred: (a)any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the Company or  Bank
or any “person” who on the date hereof is a director or officer of the Company
or Bank is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company or Bank
representing fifty percent (50%) or more of the combined voting power of the
Company’s or Bank’s then outstanding securities, or (b) a merger, consolidation
or business combination with the Company and/or Bank occurs. Notwithstanding any
other provision in this Plan, in the event a participant is determined to be a
key employee as that term is defined by Section 409A of the Internal Revenue
Code no payment shall be made until one day following six months from the date
of separation from service as that term is defined by Section 409A of the
Internal Revenue Code.


 
6

--------------------------------------------------------------------------------

 
 
See Section V for a discussion on the timing of distributions in the event death
or retirement.  In the event of a Change in Control, Incentive Awards will be
distributed within ten (10) business days of the date of the Change in Control.
 
VII.           Ethics and Interpretation
 
If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Employer’s interpretation expressed by Executive
Management and/or Committee will be final and binding.
 
The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by the Plan to which the participant would otherwise be entitled will
be revoked.
 
Participants who have willfully engaged in any activity injurious to the Bank or
the Company, will upon termination of service forfeit any incentive award earned
during the award period in which the termination occurred.
 
VIII.           Miscellaneous
 
The Plan will not be deemed to give any participant the right to be retained in
the employ of the Bank or the Company, nor will the Plan interfere with the
right of the Bank or the Company to discharge any participant at any time.
 
In the absence of an authorized, written employment contract, the relationship
between employees and the Bank and the Company is one of at-will
employment.  The Plan does not alter the relationship.
 
This Plan and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
 
 
7

--------------------------------------------------------------------------------

 
 
Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.


This Plan was approved by the Boards of Directors of the Bank and the Company on
September 21, 2010 and became effective on January 1, 2010.



 
8

--------------------------------------------------------------------------------

 

APPENDIX A

       
Total
     
Year
Assets
Bank
Location
State
End
2009
         
1st Summit Bank
Johnstown
PA
31-Dec
      629,015
ACNB Corporation
Gettysburg
PA
31-Dec
      961,904
Ameriserv Financial Bank
Johnstown
PA
31-Dec
      934,779
Chemung Financial Corporation
Elmira
NY
31-Dec
      975,919
Citizens & Northern Corporation
Wellsboro
PA
31-Dec
   1,321,795
CNB Financial Corporation
Clearfield
PA
31-Dec
   1,161,591
Comm Bancorp, Inc.
Clarks Summit
PA
31-Dec
      656,773
Dimeco
Honesdale
Pa
31-Dec
      530,657
Elmira Savings Bank, FSB
Elmira
NY
31-Dec
      498,963
Ephrata National Bank
Ephrata
PA
31-Dec
      746,900
First Columbia Bank & Trust Company
Bloomsburg
PA
31-Dec
      603,748
First Keystone Corporation
Berwick
PA
31-Dec
      758,330
First National Bank of Palmerton
Palmerton
PA
31-Dec
      639,876
First National Community Bancorp, Inc.
Dunmore
PA
31-Dec
   1,395,411
Franklin Financial Services Corporation
Chambersburg
PA
31-Dec
      979,373
Mid Penn Bank
Millersburg
PA
31-Dec
      620,176
Orrstown Financial Services, Inc.
Shippensburg
PA
31-Dec
   1,196,432
Penns Woods Bancorp, Inc.
Williamsport
PA
31-Dec
      676,204
Penseco Financial Services Corporation
Scranton
PA
31-Dec
      883,327
Peoples Financial Services Corp.
Hallstead
PA
31-Dec
      516,483
QNB Corp.
Quakertown
PA
31-Dec
      762,426
TF Financial Corporation
Newtown
PA
31-Dec
      713,721
VIST Financial Corp (being restated)
Wyomissing
PA
31-Dec
   1,224,864
         
Citizens Financial Services, Inc.
Mansfield
PA
12/31/2009
      729,477


 
9

--------------------------------------------------------------------------------

 
